OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and the case remitted to that court with directions to *857dismiss the wife’s appeal to that court and for consideration of issues, if any, not reached by that court on the husband’s appeal with respect to action No. 2. Plaintiff wife was not aggrieved by the grant of reverse summary judgment to the husband and accordingly the Appellate Division was without jurisdiction tb entertain her appeal at the time it was taken. This disposition is without prejudice to her right if she be so advised to seek reconsideration of Special Term’s grant of defendant husband’s motion for reverse summáry judgment and of the judgment of divorce entered thereon in light of the provisions of chapters 827 and 828 of the Laws of 1984.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order reversed, without costs, and case remitted to the Appellate Division, Third Department, with directions to dismiss the wife’s appeal to that court and for consideration of issues, if any, not reached by that court on the husband’s appeal with respect to action No. 2. Question certified answered in the affirmative.